Citation Nr: 1706622	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for instability of the
right knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to service connection for a heart disorder, to include hypertension (claimed as heart murmur).

4.  Entitlement to service connection for chronic fatigue and breathing problems to
include as secondary to heart disorder/hypertension (claimed as heart murmur).

5.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.

6.  Entitlement to special monthly compensation (SMC) based on the need for A&A, or on account of being housebound.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1981 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated, respectively, in March 2007, January 2009, June 2011 and February 2012, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Board, among other things, found that new and material evidence had been received to reopen the previous claim of entitlement to service connection for a heart condition, to include hypertension.  The claims were then remanded to the Agency of Original Jurisdiction (AOJ) for additional development, including affording the Veteran additional VA examinations.  

In February 2016, the Board again remanded the claims to the AOJ to schedule the Veteran for a video conference hearing before a Board Veterans Law Judge (VLJ).  Although he was schedule to appear before a VLJ in December 2016, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

Finally, in July 2006, the Veteran signed VA Form 21-22a, "Appointment of Individual as Claimant's Representative," appointing the American Legion as his representative.  In November 2016, the Board received a new Form 21-22a, signed by the Veteran and appointing attorney, Amy R. Fochler, as his new representative.  Under 38 C.F.R. § 20.1304(b) (2016), the Board is not obligated to accept a change in representation more than 90 days following notification of certification and transfer of records to the Board, except where the appellant demonstrates on motion that there was good cause for the delay.  Here, a letter dated in April 2015 informed the Veteran that his claim had been certified to the Board.  In December 2015, and again in December 2016, his representative of record, the American Legion, filed an Informal Hearing Presentation.  The Board has not received any correspondence or motion from the Veteran demonstrating that there was a good cause for his delay in requesting a change of representation.  Accordingly, as the request for a change in representation was received well beyond the aforementioned deadline, and there has been no motion from the Veteran, the Board is not obligated to accept a change of representation at this time, and will continue to acknowledge the American Legion as his representative of record.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee instability has been manifested by symptoms no greater than pain; moderate laxity of valgus, varus and anterior ligaments; and semilunar, dislocated cartilage (tear of the anterior cruciate ligament (ACL)). 

2.  Throughout the period on appeal, the Veteran's degenerative joint disease of the right knee has been manifested by symptoms no greater than objective findings of pain; stiffness; cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint; forward flexion limited to 90 degrees, extension limited to 10 degrees, not additionally limited following repetitive use; but without objective evidence of ankylosis or recurrent subluxation.

3.  The right knee degenerative joint disease disability is most appropriately rated under DC 5258 pertaining to removal of semilunar cartilage with frequent episodes of locking pain and effusion into the joint.  

4.  The probative and competent evidence is against finding that a heart disorder, to include hypertension, was either incurred in, or aggravated by, active duty service, and neither condition manifested to a compensable degree within one (1) year of separation from service.  

5.  The probative and competent evidence is against finding that either chronic fatigue or a current pulmonary disability was incurred in, or aggravated by, active duty service.   

6.  The probative and competent evidence demonstrates that that the Veteran does not have permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

7.  The Veteran is not service-connected for visual impairment, and has not demonstrated the loss or loss of use of either hand or either foot.

8.  The Veteran is neither blind, nor in a nursing home, is not substantially confined to his dwelling and its immediate premises, and despite his service-connected disabilities, does not require the assistance of another person in meeting his daily needs, such as dressing and keeping himself ordinarily clean, and is fully able to protect himself from the hazards and dangers of his daily environment. 

9.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as his service-connected disabilities are currently rated at 20 percent and 10 percent, for a combined disability rating of 30 percent.

10.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience, and the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5261, 5262 (2016).

3.  The criteria for a disability rating of 20 percent for cartilage, semilunar, dislocated, with frequent episodes of locking pain, and effusion into the joint, right knee, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for service connection for a heart disorder, to include hypertension (claimed as heart murmur), have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for chronic fatigue and breathing problems to
include as secondary to heart disorder/hypertension (claimed as heart murmur), have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).

6.  The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 102, 3.350, 3.808, 4.45, 4.63 (2016).

7.  The criteria for SMC based on the need for A&A, or on account of being housebound,  have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2016).

8.  The criteria for entitlement to TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to a disability rating in excess of 20 percent for instability of the right knee; Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Veteran's right knee instability is currently rated at 20 percent under DC 5257.  Under this diagnostic code, recurrent, subluxation or lateral instability of the knee, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  
38 C.F.R. § 4.71a, DC 5257.  

His right knee degenerative joint disease is currently rated at 10 percent under DC 5010.  Under this diagnostic code, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

VA Medical Center (VAMC) outpatient treatment reports show that, in August 2005, during a clinical evaluation, the Veteran was found to have normal range of motion of the extremities with no swelling.

In September 2005, during his first VA joints examination, he reported having chronic, severe right knee pain, weakness, stiffness and giving way, adding that he fell down 30 percent of the time when walking.  He said he used a cane and knee brace, and used crutches when he walked any distance.  He denied dislocation or subluxation.  He said he worked about once per week for a light labor company, but could only work a few minutes before having to sit down; he said that his doctor told him that he could not stand more than two to three hours per day and should find another job.  Regarding his activities of daily living, he said he could no longer run or exercise.  On physical examination, he had a very mild antalgic gait, tenderness around the patella and was not using a cane.  Forward flexion was to 100 degrees, limited by pain and stiffness, and extension was limited to 10 degrees.  There was a positive Drawer sign (cruciate ligaments), but Lachman's (used to diagnose ACL injury) and McMurray's test (used to evaluate tears in the meniscus) were negative.  Repetitive motion was significant for increased pain, but caused no change in range of motion.  The diagnosis was degenerative joint disease of the right knee with instability.

In March 2006, the Veteran's VA orthopedist prescribed a medial offloading knee brace.  In September 2006, he was seen with complaints of new, worsening pain.  An x-ray revealed no acute fractures or dislocations and no joint effusion.  Degenerative changes were seen.  An October 2006 MRI demonstrated a tear of the ACL and medial meniscus with effusion and a small osteochondral defect in the medial femoral condyle.  The lateral meniscus was intact with no evidence of a tear.

VAMC treatment records through March 2007 show that he continued to complain of chronic right knee pain.  However, during a March 3 clinical evaluation, five days before his next VA examination, he had full range of motion.

During a VA joint examination in March 2007, the Veteran reported that walking or sitting with the right leg extended caused severe aching pain.  He denied flare-ups.  He said that he was unable to walk more than a few yards and could stand no longer than 15-30 minutes.  Forward flexion in active range of motion was to 105 degrees, with pain beginning at 100-105 degrees.  Extension in active range of motion was to 0 degrees with pain beginning at 100 degrees.  There was no change in passive range of motion.  There was no additional limitation of range of motion on repetitive use, and no ankylosis, dislocation, effusion or locking.  An MRI revealed a tear in the ACL, however, the posterior cruciate, medial and lateral collateral ligaments were intact.  Although the examiner opined that the Veteran's right knee disability had significant effects on his occupation, he did not indicate what the effects were.

During a VA joints examination in September 2008, the Veteran again reported constant right knee pain; he also endorsed stiffness, swelling, locking and instability, adding that he had fallen the previous week after the knee had given way.  He said that increased physical activity, sitting with his knee bent, and walking, standing and twisting movements aggravated the knee.  He denied flare-ups, however, instead claiming that he had constant pain.  Contrary to his assertion during the March 2007 examination when he said that sitting with the right leg extended caused severe, aching pain, he said that he was unable to sit with his knee bent (in flexion), and that he had lost time or was tardy to his job as a substitute teacher because of the right knee disability. On physical examination, he had a mild limp, normal knee strength, a slight varus deformity and increased lateral bony protuberance; there was no evidence of instability. There was a 6.5 centimeter, old superficial scar from his menisectomy in 1973, prior to service, which caused no limitation of motion or function.  Forward flexion was to 110 degrees, with lateral pain at endpoint; extension was to 0 degrees with lateral pain at endpoint.  There was no additional limited range of motion after repetitions.  An x-ray revealed mild to moderately-severe osteoarthritis, however, the bony structures were intact with no evidence of fracture, dislocation, joint effusion or associated soft tissue abnormalities.  

VAMC treatment records from 2009 show that the Veteran continued to seek treatment for right knee pain; in April, he displayed full range of motion without swelling or redness, however, in June, he had unspecified limited range of motion.  In August 2009, a clinical evaluation once again demonstrated full range of motion, without objective evidence of pain or swelling.  The treatment reports show that he was receiving periodic Euflexxa hyaluronic acid knee injections for pain. 

In June and August 2010, he went to the VAMC emergency room with complaints of constant, stabbing right knee pain.  Both times, there was no evidence of swelling, and he was given a prescription for Vicodin.  An MRI performed in October 2010 yielded results similar to those found during the October 2006 MRI, including thinning of the ACL compatible with chronic injury, but no evidence of complete tear, posterior cruciate and medial and lateral collateral ligaments intact, and an oblique tear in the posterior horn of the lateral meniscus extending to the articular surface with patellofemoral cartilage intact. 

In February 2012, he was evaluated by his VA orthopedic surgeon, who opined that his right knee pain had slowly been getting worse and advised the Veteran to have repeat surgery.  He added that, although the Veteran reported increased knee pain, he had not yet decided whether to have surgery.  The assessment was internal derangement.  Several times during the year, he went to the emergency room with complaints of severe knee pain.  During outpatient treatment in October 2012, the Veteran's orthopedist wrote that the right knee ligaments were much more loose when compared to the left.  He said that valgus and varus were lax, and the anterior drawer test was also lax, with all tests eliciting pain.  However, he added that his review of the last x-ray in January 2011 did not show the "bone-on-bone" development that the Veteran had reported.
In May 2014, the Veteran was afforded another VA joints examination. He reported having flare-ups consisting of greater right knee pain and swelling.  Forward flexion was to 90 degrees with pain at endpoint; extension was to 0 degrees without objective evidence of pain.  Repetitive testing yielded no additional limitation of motion; additional functional loss was manifested by less movement than normal, pain on movement and deformity.  There was no ankylosis, but there was objective evidence of pain on palpation.  Muscle strength testing was normal.  Posterior instability and medial-lateral instability tests were normal, however, anterior instability (Lachman's Test) was slightly abnormal at +1.  There was no evidence or history of recurrent patellar subluxation or dislocation and no joint swelling.  There was a mild deformity due to osteophytes along the medial and lateral tibial plateau.  The Veteran said that he regularly used a knee brace and cane for subjective feelings of instability and pain.  X-rays revealed moderate degenerative changes without evidence of fracture or dislocation, with significant medial compartment narrowing.  There was no significant joint effusion, no significant soft tissue swelling and no foreign bodies were identified.  The Veteran denied any nerve damage around his knee, and on examination, it was normal.  The impression was no acute bony abnormality of the right knee, moderate degenerative changes and insignificant medial compartment narrowing.

A subsequent x-ray performed in June 2014 revealed moderate-severe degenerative joint disease with development of genu varus deformity since 2010; the radiologist opined that the Veteran most likely had severe degenerative joint disease.
 
In addition to VA treatment records, the Board also reviewed reports from the Social Security Administration (SSA), which show that the Veteran has been receiving SSA disability benefits for osteoarthritis and allied disorders since 2009.  In a May 2009 statement, his VA physician, Dr. M, said that he had end-stage arthritis of the right knee with forward flexion to 100 degrees and full extension to 0 degrees.  He said that VA prefers that a patient be older than the Veteran before knee replacement is performed, and opined that he was unable to work due to a limited ability to walk and stand.

Applying the pertinent legal criteria to the facts of this case, the Board finds that the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for instability of the right knee under DC 5257.  As discussed above, his current 20 percent disability rating requires a finding of moderate instability, while a higher 30 percent rating requires severe impairment. Although the Veteran reported subjective feelings of right knee instability several times during the period on appeal, including stating that the knee gave way 30 percent of the time while walking, the objective evidence failed to demonstrate the severe impairment required for a disability of 30 percent.  During the March 2007 and September 2008 VA examinations, the clinicians noted that there was no instability of the knee.  The May 2014 VA examiner also found that the posterior and medial-lateral instability tests were normal.  Significantly, although he opined that the Lachman's Test was slightly abnormal, a rating of +1 signifies a very minimal 0-5 millimeter ACL abnormality, which does not suggest severe impairment.  Moreover, while the Veteran's orthopedist wrote in October 2012 that the right knee ligaments were much more lax than those of the left knee, this is to be expected, as it is the right knee that is service-connected.

In arriving at its decision, the Board has also considered the Veteran's assertions that his right knee has been unstable and has occasionally given way and caused him to fall.  The Court has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board believes that knee instability is a symptom that the Veteran, as a lay person, is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although there has been no evidence presented to cast doubt on his credibility, "giving way" may be a different from instability and more closely resembles knee weakness rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  Accordingly, the Board finds the clinical findings of knee stability to be the most probative evidence in this case, and further concludes that his occasional instability is fully contemplated by the current 20 percent disability rating for moderate instability. 

With regard to the Veteran's degenerative joint disease of the right knee, the Board finds that the most probative evidence is against his claim of a disability rating in excess of the current 10 percent rating under DC 5010.  As discussed above, under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003, which is evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, however, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

During his initial VA examination in September 2005, the Veteran's range of motion of the right knee was limited to 10 degrees in extension.  That would warrant a 10 percent disability rating under DC 5261.  However, because he is currently rated under DC 5003 (for painful arthritis that is productive of noncompensable limitation of motion, including due to pain), assigning a separate rating under both DC 5003 and DC 5261 would constitute pyramiding, as these diagnostic codes rate based on limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under DC 5003 specifically direct that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, supra.  Here, there is no question that the Veteran's right knee disability has caused pain, which has restricted overall motion.  However, even taking into account any additional functional limitation due to pain, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  See VAOPGCPREC 9-98 (motion of a joint effectively ends where pain begins).  Such ranges of motion are not compensable under DCs 5260 or 5261.  38 C.F.R. § 4.71a.

However, DC 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

While it is unclear whether the Veteran's entire meniscus was removed during his surgery in 1973 (which would potentially warranted a maximum disability rating of 10 percent under DC 5259 for cartilage, semilunar, removal of, symptomatic), the right knee degenerative joint disease has been manifested by symptoms of joint pain, effusion and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under DC 5258.  As such, the Board finds that a 20 percent rating under DC 5258 is warranted, as use of DC 5258 is actually more favorable.  As noted above, in any case involving knee pain or  locking, separate ratings may not be assigned under DCs 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under DC 5258, the 10 percent rating under DC 5003 will be discontinued.  Moreover, this change in diagnostic code does not amount to a reduction, as the rating of the Veteran's knee disability increases from 10 percent to 20 percent as a result of this decision.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disorder.  See Butts, supra.  As there is no lay or medical evidence of ankylosis, the Board finds that DC 5256 does not apply.  Because there is no evidence that the Veteran underwent a total knee replacement of the right knee, DC 5055 is inapplicable. 38 C.F.R. § 4.71a.  DC 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right knee.  DC 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, DC 5263 also does not apply. Id.

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for his right knee disability.  However, the lay and medical evidence of record fails to show unique or unusual symptomatology that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

B  Entitlement to service connection for a heart disorder, to include hypertension (claimed as heart murmur).

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection for certain chronic diseases, including hypertension and certain heart disorders, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA rating purposes, hypertension means that the diastolic pressure (bottom number) is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure (top number) is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran asserts that he has a heart murmur or other chronic heart disorder, including hypertension, that began during active duty service.  

His service treatment records show that in April 1985, he was evaluated for complaints of chest pain and was given an electrocardiogram (EKG), which showed possible left ventricular hypertrophy (LVH) or an enlarged heart.  The clinician found that the Veteran's blood pressure was normal at 114/74, and there was no evidence of a heart murmur or angina.  In November 1986, he was evaluated for atypical chest pain.  Again, the clinician documented no heart murmur, no serious EKG abnormalities and no hypertension.  They documented the same EKG findings as during the previous EKG, however they were expressed in a slightly different manner, saying "borderline EKG" because nothing was clearly pathological.  They scheduled him to follow up for a nuclear cardiac scan later that month to help clarify the situation, however he failed to complete it.  His next evaluation for atypical chest pain was in August 1988.  No murmur was heard and his blood pressure was initially124/100, but did not stay elevated.  His history and examination at that time were felt to be most consistent with a diagnosis of esophageal spasm.  Although there are three mildly elevated blood pressure readings, there is no evidence in the service treatment records that the Veteran ever had hypertension or sustained high blood pressure.

VAMC treatment records show that in 1996, six years after separation from service, the Veteran was found to have a heart murmur, mild mitral valve prolapse.  In 2000, he was found to have mild mitral valve regurgitation.  In April 2001, he had an echocardiogram, which showed a normal ventricle size and function, although at the time, it was read as having moderate mitral valve regurgitation and mild tricuspid valve regurgitation.  No evidence of heart enlargement was seen.  He had a repeat echocardiogram in November 2001, in which the tricuspid valve was read as having
normal physiologic function, the mitral valve was unchanged and the heart had no enlargement.  A repeat test in 2004 showed no change.  In 2005, when he was referred for yet another study, the cardiologist refused the consult, citing a lack of
evidence for any significant cardiac pathology.

In March 2010, his VA primary care physician ordered that he wear an "event monitor" (1-2 weeks) in an attempt to document abnormal rhythms, but no abnormal rhythms were detected.  In April 2010, the Veteran did not show up for a nuclear cardiac perfusion scan.  Although the test was rescheduled for June 2011, he cancelled without rescheduling.  In April 2012 and March 2013, he was scheduled for nuclear scans, for which he showed up and completed only the first half and then left the clinic without finishing.  In July 2012, he had another echocardiogram with no evidence of LVH and only mild mitral valve regurgitation noted.  All other valves, including ejection fraction, were normal.  In March 2013, he was afforded another an echocardiogram with unchanged results.  In July 2013, he was given a 24-hour Holter monitor to again screen for abnormal heart rhythm; the results were normal.  In February 2014, he was referred for a cardiac perfusion scan in nuclear medicine.  The clinic notes document multiple phone calls and messages to the Veteran in February and March 2014 for an April 30 appointment.  Although he was finally contacted by phone on March 31, he still did not show up for his scan.

In May 2014, the Veteran was afforded a VA heart examination.  His heart rate was 57 with a regular rhythm, but heart sound was abnormal, with a mild mitral regurgitation heard.  His blood pressure was 164/80.  The examiner reviewed and commented on his medical history, including the pertinent service and post-service treatment records discussed above.  He noted that his service treatment records contained several episodes of atypical chest pain, but had no sustained high blood pressure in the 19 documented readings or any history of prior cardiac issues.  He further noted that prior to service, the Veteran had been a college football player, so exposure to high intensity strength and endurance training must be presumed and are the leading cause of "athletic heart" enlargement and murmur.  In the Army, he ran physical training without endurance problems and was a successful non-commissioned officer, completing nine years.  The examiner said that in April 1985, during his evaluation for sharp chest pains that were labeled "non-exertional," he was given an EKG and found to have possible LVH or enlarged heart, which he said is not necessarily diagnostic of any pathologic condition, but an observation of size, which occurs naturally as a reaction to aerobic exercise and strength training.  He said that the fact that the specialist documented that there was no evidence of heart murmur and the Veteran's blood pressure was 114/74 were significant because these are the two most common causes of pathological cardiac enlargement and they were absent.  He noted that the Veteran was also given a stress test on a treadmill and was able to run "full out" without any chest pain or serious EKG abnormalities, so was cleared of any cardiac problem.  He added that the findings included a  "nonspecific STT change" abnormality, which is not problematic and is very common, often associated with early repolarization of the heart, commonly found in young black males, and now considered a normal variant.  He noted that during the August 1988 evaluation for atypical chest pain, the Veteran was quoted as telling the clinician that he had an enlarged heart, which the examiner said was a misunderstanding of the previous examinations, explaining that while EKG testing can document possible enlargement, true ventricle size cannot be determined without echocardiogram or other direct imaging.  

The VA examiner diagnosed the Veteran as having valvular heart disease, diagnosed in November 1996, and a history of cardiomegaly, diagnosed in 1999, but resolved by 2001.  He said that neither of the Veteran's heart conditions qualified within the medically-accepted general definition of ischemic heart disease (IHD).  As to the etiology of the two disorders, he said that the only risk factor for valvular heart disease is hypertension, but no previous murmur was noted.  As to the etiology of cardiomegaly, the examiner said it was likely due to aggressive athletic football training during military service, since it was noted prior to the development of hypertension.  He said that the Veteran did not need continuous medication for his disorder and had never had a myocardial infarction, congestive heart failure or cardiac arrhythmia.  He said the Veteran was first noted to have a heart murmur most consistent with mitral valve prolapse in 1996, six years after leaving service.  Progression was noted to mitral insufficiency or regurgitation in 2001, which were the same, however the mild tricuspid valve   regurgitation that was documented appears to have been translated and resolved on the next examination.  Multiple echocardiograms since then documented stability of the condition and lack of any further progression.  

Regarding hypertension, the examiner noted that the Veteran's service treatment records revealed no evidence of sustained high blood pressure in service.  He said that occasional elevated readings were noted, however these are normal during times of illness or injury, and the Veteran was not diagnosed with essential
hypertension until 2004, at which time treatment was started.  On examination, his average blood pressure reading was 150/81.  The examiner stated that, while initial ratings were high, this "white coat" response (per Wikipedia, when patients exhibit a blood pressure level above the normal range in a clinical setting, but not in other settings) rapidly resolved with repeat testing and his pressure appeared to be well-controlled on his medications.  An October 2012 echocardiogram revealed a normal size heart with the normal ejection fraction, no wall thickening and only minimal mitral valve regurgitation, which require no therapy or correction.  He noted that before this, the Veteran had had multiple stable echocardiograms in 2001 and 2004, with a cardiologist refusing a consult based on the lack of a cardiac diagnosis in 2005.  

The VA examiner concluded that a thorough review of the Veteran's service treatment records revealed no evidence of sustained high blood pressure while in service.  He said that only three mildly elevated blood pressure readings were noted in the service treatment records, 124/100 in August 1986, 140/66 in August 1988 and 138/106 in May 1989, however, added that these mild, transient readings are normal during times of illness or injury.  He said that there was no evidence of sustained abnormal blood pressures, adding that the other 16 readings noted in the service treatment records from 1985 to 1989 had a normal range of 110-138/62-88.  He observed that the Veteran was treated in the VA system after leaving the service in 1990 and was not diagnosed with essential hypertension until 2004, at which time
treatment was started.  He said that additional evidence that the Veteran has not had untreated hypertension is that he had multiple normal echocardiograms from 2001, 2004 and 2012.  The echocardiogram dated in October 2012 showed a normal size heart with the normal ejection fraction, no wall thickening and only minimal mitral valve regurgitation, which requires no therapy or correction.  He also noted that, in 2005, the VA cardiologist refused a consult based on the lack of any significant cardiac diagnosis after three unchanged echocardiograms without any significant pathology.  He therefore concluded that it was far less likely than not that any hypertension that the Veteran experiences now is related to, or caused by any in-service illness or event.  

As to the Veteran's claim of service connection for a heart disorder, the VA examiner concluded that the claimed condition was less likely than not incurred in, or caused by the claimed in-service injury, event or illness.  After again citing the Veteran's medical history, he explained that because his earlier diagnosis of enlarged heart resolved, that is most consistent with a history of a healthy athletic heart, which enlarged with exercise and returned to a more normal size when he gave up intense exercise.  He said that multiple echocardiograms proved its resolution and further vague findings on EKG or chest x-ray cannot be trusted and do not overrule a skilled cardiology examination with echocardiogram.  He added that because this finding turned out not be non-pathologic in nature, there are no sequelae and no associated current disability on which to opine.  

Concerning the Veteran's claims of chest pain, which he denied verbally during the VA examination, but is in the examination request, the examiner stated that this is a symptom, not a diagnosis.  He said that all cardiac function examinations on record were normal, including the treadmill, however the Veteran failed to show up and complete multiple opportunities to evaluate his heart function.  He said that the Veteran never had chest pain with any EKG changes or evidence of a heart attack.  He concluded that, with the normal symmetric ventricular function on echocardiogram, it is extremely unlikely that the Veteran has any significant cardiovascular disease, adding again that, without a diagnosis, there can be no chronic disability or medical opinion.

Finally, concerning the Veteran's history of the heart valve disease, the examiner said that while he was on active duty and extremely athletic, he was noted to have a mildly enlarged heart.  He said it is normal in an athletic heart to have a mild murmur, known as a flow murmur, which are common and not pathologic.  He noted that later in his medical history, no murmur was detected, which would be expected because his athleticism decreased with age.  He said that finely mild heart valve disease was detected by echocardiogram.  Initially, he was thought to have two affected valves, but on subsequent studies, the tricuspid valve had repeatedly been normal and the mitral valve most recently had only mild regurgitation.  He said that this showed a lack of progression, in fact regression, as his blood pressure had been kept in good control.  He said that mild mitral valve regurgitation requires no treatment, has no symptoms and causes no disability.  He said that persons with chronic compensated myocardial infarction may be asymptomatic with a normal exercise tolerance and no evidence of heart failure.  Accordingly, the examiner opined that it was "very much" less likely than not that any heart murmur and valve
problems the Veteran currently experiences have any connection to the murmur and
enlargement documented in service, which resolved spontaneously and have been studied extensively. 

The Board concludes that the probative and competent evidence is against the Veteran's claim of entitlement to service connection for a heart disorder, both on a direct and presumptive basis.  As noted above, the Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra; Brammer  v. Derwinski, supra.  There is no probative evidence that the Veteran was diagnosed with a heart disorder during service or within one year of separation from service and, after a thorough review of the complete evidence of record, the VA examiner concluded that there was no nexus between the enlarged heart, chest pain and other symptoms he experienced during active duty service and his claimed heart murmur and valve problems.  He specifically found that the Veteran did not currently have a diagnosable heart disorder, to include an enlarged heart or sequelae therefrom, significant cardiovascular disease and any mild mitral valve regurgitation present (creating a mild murmur) required no treatment and caused no disability.  Further, he noted that the Veteran's claimed chest pain in service, which he denied during the examination, was a symptom, not a diagnosis.  The Court has held that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board further concludes that the probative and competent evidence is against the Veteran's claim of entitlement to service connection for hypertension, both on a direct and presumptive basis.  As discussed, the evidence of record fails to demonstrate that he was diagnosed with hypertension during service or within one year of separation from service.  Rather, the VA examiner opined that the few instances of elevated blood pressure readings were not evidence of essential hypertension, but rather the result of other factors, including "white coat" response, and that the Veteran was not diagnosed with hypertension until 2004, some 14 years after service.

Accordingly, service connection for a heart disorder, to include hypertension, is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Entitlement to service connection for chronic fatigue and breathing problems to
include as secondary to heart disorder/hypertension (claimed as heart murmur).

The Veteran contends that he developed chronic fatigue and breathing problems during service; alternatively, he claims that the condition(s) is the result of a heart disorder, to include hypertension.  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  

The Veteran's service treatment records show that he was diagnosed with upper respiratory infections on several occasions, including in October and December 1985.  He also reported feeling sleepy or fatigued in September 1986, February 1987, July 1987 and October 1987.  In April 1988, he was diagnosed with bronchitis.  However, there is no evidence that he was ever diagnosed with a medical disorder manifested by chronic breathing problems or chronic fatigue. 

Post-service VAMC treatment records include the following: a February 1999 complaint of fatigue; an April 2000 complaint of shortness of breath; a March 2001 report of shortness of breath for 2 weeks; a July 2002 report of trouble breathing; a December 2004 diagnosis of bronchitis with x-ray evidence; a March 2005 diagnosis of acute bronchitis and chronic obstructive pulmonary disease (COPD); October 2005 and January 2006 diagnoses of mitral valve prolapse with shortness of breath; an April 2006 diagnosis of shortness of breath; a January 2007 report of chronic fatigue without shortness of breath; and a May 2008 report of feeling tired all the time.  He was assessed with possible fatigue and obstructive sleep apnea with unknown etiology.  Repeat pulmonary function testing was ordered and scheduled for August 2011,  however, the Veteran failed to show up for the appointment and never rescheduled.  He has been treated with low dose inhaled steroid medication, required no hospitalizations and there is no evidence of progression of disease or serious episodes requiring antibiotics, bronchodilators or systemic corticosteroids.

In May 2014, the Veteran was afforded a VA respiratory disorder examination.  The examiner observed that there was no history of pulmonary problems while in service or any exposures that could be causative of any current disorder.  He also noted that the Veteran had a history of upper respiratory infections and occasional bronchitis during service, while also being an accomplished runner (he was quoted as complaining of shortness of breath when running greater than four miles), and was a college football player before service.  He said that there was no evidence of profiles (physical activity restrictions) needed to compensate for chronic breathing problems and the records show that he clearly recovered each time he had bronchitis, and returned to full function without any chronic disability.  On physical examination, he was not short of breath, had no trouble speaking in long, articulate sentences and had excellent blood oxygen as measured by pulse oximetry.   He exhibited no fatigue or sleepiness and had no complaints of shortness of breath.  Chest x-rays were normal.  

The examiner opined that it was less likely than not that the claimed chronic fatigue and breathing problems were the result of active duty service.  He stated that the Veteran's service treatment records only showed mild cases of bronchitis, which resolved completely without need for chronic medication or restrictions in activity.  He noted that the Veteran had served for nine years as a finance clerk and had no history of toxic exposures, as he left the service in 1990, prior to the Gulf War.  He further noted that, although the Veteran's statements showed great concern over an old x-ray finding of elevated "hemi-diaphragm" or "hemithorax," these findings were not indicative of a disease and can be a normal finding.  He said that since then, his x-rays had been normal, including the latest in 2014; he added that worsening COPD would cause the opposite result, a flattening of the diaphragm.  The examiner further observed that the Veteran was first diagnosed with mild COPD on pulmonary function testing in 2005, and since that time, had only needed minimal inhaled steroid medication with no hospitalizations for flares of COPD or pneumonia.   Finally, he noted that the Veteran had failed to show up for re-testing of pulmonary function in August 2011 and June 2014; after his last failure to show, the VA pulmonary technician documented contacting him by phone and rescheduling the test for July 2014, however, after the Veteran again failed to show up for his appointment, the technician discontinued his pulmonary consult.  The examiner thus concluded that it was far less likely than not that his current occasional complaints of subjective shortness of breath have any connection to, or were caused or aggravated by, his episodes of bronchitis or x-ray findings while in service.

The probative and competent evidence is against the claim for service connection for chronic fatigue and breathing problems, to include as secondary to heart disorder/hypertension.  Instead, the Board finds the most probative evidence of record to be the May 2014 report from the VA examiner, who, after reviewing the service and post-service treatment reports and obtaining a history of respiratory complaints from the Veteran, concluded that his current occasional reports of shortness of breath had no connection to such reports during service.  Moreover, there is no probative evidence that the Veteran was ever diagnosed with a disorder manifested by chronic fatigue, such as chronic fatigue syndrome.  As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, supra.  Finally, service connection on a secondary basis is not for application here, as the Veteran has not been found to have a heart disorder or hypertension as a result of active duty service.  

Accordingly, service connection for chronic fatigue and breathing problems, to
include as secondary to a heart disorder/hypertension, is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate  balance of probative evidence.  See Gilbert; Ortiz, supra.

D.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.

The Veteran contends that he is entitled to a certificate of eligibility from VA to qualify for special automotive assistance or adaptive equipment only.  That is to say, he avers that special equipment for his automobile, or a special automobile, should be provided by VA because of his service-connected right knee disabilities.

The record establishes that service connection is currently in effect for instability of  the right knee at 20 percent, and this decision is granting a 20 percent disability rating for right knee dislocation of semilunar cartilage with frequent episodes of joint locking, pain and effusion; the 10 percent rating for degenerative joint disease of the right knee under DC 5003 is discontinued.  Service connection has not been awarded for, and there is no pending claim or contention with respect to, an upper extremity disorder or visual impairment.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).

The term adaptive equipment means generally that equipment which must be part of, or added to, a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e). The regulation further provides that, with regard to automobiles and similar vehicles, the term includes a basic automatic transmission for a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1).

A veteran is considered an "eligible person" if he or she is entitled to compensation for any of the disabilities described below and such disability is the result of an injury incurred, or disease contracted in, or aggravated by active military, naval, or air service:  (i) the loss or permanent loss of use of one or both feet; or (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901 (1)(A) (West 2014); see also 38 C.F.R. § 3.808(b) (2016).

For purposes of eligibility for adaptive equipment only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. § 3.808(b)(4). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis." 

Chapter 38 C.F.R. § 3.350 (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual that will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. 
§ 3.350 (a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350 (a)(2)(i)(b).

Loss of use of both buttocks shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (diagnostic code 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 C.F.R. § 3.350 (a)(3).

After reviewing the complete record, the Board finds that the probative and competent evidence is against the Veteran's claim of entitlement to automobile and adaptive equipment, or adaptive equipment only.  Although he contends that the brace he wears on his right knee makes driving difficult, as discussed above, service connection is not in effect for loss of use of one or both feet, loss of use of one or both hands, or permanent impairment of vision of both eyes to the extent required under 38 C.F.R. § 3.808(b).  While the Board truly sympathizes with his ongoing right knee difficulties (as demonstrated by the award of a higher disability rating under DC 5258), the Veteran is able to ambulate with a cane or crutches, and has presented no probative evidence that he has lost the ability to walk or manipulate the pedals of an automobile.  Accordingly, there is no basis for an award of a certificate for an automobile and/or adaptive automobile equipment.

E.  Entitlement to SMC based on the need for aid and attendance (A&A), or on account of being housebound.

The Veteran claims that he is entitled to SMC based either on the need for regular A&A, or by reason of being housebound solely as a result of his service-connected right knee disabilities.  

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disabilities as to be in need of the regular A&A of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to need for A&A must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R.
§ 3.352(a).

"Bedridden" will be a proper basis for the A&A determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular A&A will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  Rather, it must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary A&A service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

SMC also is payable where the veteran has a single, service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  Substantially confined does not mean being unable to leave the dwelling and immediate premises at all.  Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006).

In February 2011, the Veteran was afforded a VA examination to determine housebound status or permanent need for regular A&A.  He was diagnosed with chronic pain in the knees resulting from his service-connected knee disorders and non-service-connected carpel tunnel syndrome; the examiner said that his activities of daily living were restricted by degenerative joint disease of the right knee and the wrists.  It was noted that he was only confined to bed for 8 to 9 hours at night, and 2 to 3 hours during the day.  He was deemed able to feed himself and to manage his own medication and financial affairs.  He was not found to be legally blind, did not  require nursing home care and was fully oriented to person, place and time.  However, the Veteran said that he had difficulty in preparing his own meals because of difficulty standing due to pain in his knees and difficulty getting out of the bathtub.  The examiner noted that he had difficulty ambulating due to knee pain, right greater than left, and difficulty carrying heavy items due to non-service-connected wrist pain.  He further opined that the Veteran had no problems in leaving his residence, but needed an ambulatory device, like a cane, and had to walk slowly.  

Because the Veteran is neither blind, nor a patient in a nursing home, he must establish entitlement to SMC for A&A based upon a factual need.  The Board concludes that the most probative evidence of record, both lay and medical, demonstrates that entitlement to SMC based on the need for A&A by another person is not warranted.  Despite the fact that the new rating for his right knee disability under DC 5258, for dislocation of semilunar cartilage with frequent episodes of joint locking, pain and effusion represents a recognition that his right knee disorder has increased in severity, there has been no probative evidence presented to show that the Veteran has become progressively unable to care for himself or requires the assistance of another person to meet his daily needs as a result only of his service-connected knee disorders.  Although he reports that he cannot cook for himself because he is unable to stand up in front of the stove, he is nevertheless able to feed himself and has presented no evidence that he actually needs to stand up and prepare his meals at the stove (i.e., he is able to heat or prepare fresh or packaged food in a microwave or conventional oven without prolonged standing).  Moreover, while the Veteran certainly may require assistance in getting in and out of a bathtub, he has not reported that he is unable to manage his daily hygiene by washing up or taking a shower, and has not reported that he is unable to get out of a shower or bathtub with the assistance of a bathtub transfer bench, seated shower bench, bathtub board or similar device.  He has also reported no difficulty in dressing himself, taking care of his wants of nature or protecting himself from the daily hazards of his environment.  Accordingly, the claim for SMC based on the need for the regular aid and attendance of another person must be denied. 38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a). 

The Board further concludes that SMC based upon housebound status is not for application.  As discussed above, as a result of this decision, the Veteran now has a higher 20 percent disability rating for his service-connected right knee dislocation of semilunar cartilage with frequent episodes of joint locking, pain and effusion, as well as the previous 20 percent rating for instability of the right knee; there are no other service-connected disabilities.  Accordingly, he now has a "combined" disability rating of 40 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  The Veteran does not have a single service-connected disability rated at 100 percent; he has no additional service-connected disability or disabilities independently ratable at 60 percent, and he is not permanently housebound as a result of his service-connected knee disabilities.  He does not live in a nursing home or similar facility, and has not been shown to be substantially confined to his dwelling.  

In this regard, the Court has held that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114  (West 2014). See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"  and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, the Board finds that SMC is not warranted based upon a 100 percent disability plus a 60 percent or higher rating for a disability under 38 U.S.C.A. § 1114(s).  Equally, there is not probative evidence showing he is now permanently housebound because of this service-connected disability.  Nor is there the required indication of loss of use of  his right knee or even what could be considered tantamount to this.  The rating, itself, accepts that the knee is not functioning normally, hence, the reason for the disability ratings to compensate the Veteran for this deficiency.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, the criteria for SMC based on the purported need for regular A&A or housebound status are not met.  Moreover, as the preponderance of the evidence is against this component of the claim, there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).

In view of the foregoing, the Board finds that the Veteran is not substantially confined to his home as a result of his service-connected disabilities and, therefore, does not qualify for SMC by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

F.  Entitlement to TDIU.

The Veteran contends that his service-connected right knee disabilities prevent him from securing and maintaining gainful employment.

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology (i.e., the Veteran's lumbar spine disorder and left lower extremity radiculopathy) will be considered as one disability.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The Veteran is service-connected for the following disorders:  instability of the right knee, 20 percent; and cartilage, semilunar, dislocated, with frequent episodes of locking pain, and effusion into the joint, right knee, 20 percent.  His combined disability rating is 40 percent.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2016).  As such, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board is still required to make a determination concerning the Veteran's employability for the purpose of satisfying the criteria for a TDIU, just as such a finding must also be made herein to determine whether or not the evidence warrants referral to the appropriate VA officials for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. at 16.  

Review of the evidence of record shows that the Veteran completed four years of college.  In his November 2010 application for TDIU benefits, although he reported that he last worked on a full time basis in February 2009, he said that his disability did not affect full time employment until August 2009.  His application is also unclear because in the next section of the application, which asked that he provide all employment for the last five years he worked, he wrote that he had worked from February 2007 to February 2009 at a school, where he only worked 30 hours per week, which would be considered part-time employment; he did not cite any employment prior to February 2007.  Although he wrote that, since he had become too disabled to work, he had attempted to obtain work with the city of Fayetteville, North Carolina Transit department as a bus driver, he failed to indicate the date that he applied for this position.  

During the Veteran's March 2007 VA joints examination, the examiner opined that his disability had "significant" effects on his occupation as a substitute teacher, who worked 2-3 days per week.  However, in noting that he also had non-service-connected hypertension and diabetes mellitus, type II, and complained of fatigue from these problems (as well as opining that more strenuous activities, such as exercise and sports, only moderately impacted his activities of daily living), the examiner failed to provide any reasons or bases to explain whether the Veteran's service-connected knee disabilities alone prevented him from securing and maintaining gainful employment.

During the Veteran's May 2014 knee examination, the examiner said that his knee disorders impacted his ability to work because unpredictable levels of pain or feelings of instability made extensive walking or standing impossible in a work situation.  However, he also noted that the Veteran had worked as a finance clerk from 1981 to 1990 during service.  After observing that the Veteran sat comfortably with his knees bent at 90 degrees during the examination, he opined that, although his mobility in a work situation would be limited, the Veteran had training and experience in financial matters, was very articulate and could work with reasonable accommodations, such as use of a scooter, in order to perform sedentary work. 

In addition to the VA examination reports, the Board has considered the extensive records from the Veteran's treatment at the VAMC.  While these records appear to indicate that the his right knee condition has become progressively worse, they do not address the issue of his employability.  

After review of the complete evidence of record, the Board finds the probative and competent evidence demonstrates that the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or maintaining substantially gainful employment in keeping with his education and occupational experience.  As noted above, even though his service-connected disabilities do not meet the percentage rating standards for TDIU, a claimant may qualify for TDIU on an extraschedular basis if there is a finding that he or she is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. Here, 
although the Veteran contends that he is frequently bedridden and says that he is unable to obtain and maintain gainful employment because when he last tried to work, he "couldn't even sit with [his] knees bent like a normal person," the examiner who performed the May 2014 VA examination specifically noted that he sat comfortably with his knees bent at 90 degrees and could therefore perform sedentary work with accommodations.  Moreover, the Veteran himself stated on his application for TDIU benefits that, after he became too disabled to work, he had applied for a job as a city bus driver, an occupation that would obviously require him to sit with his knees bent most of the time.  As noted above, a competent VA examiner concluded that, despite his service-connected disabilities, the Veteran was not precluded from engaging in substantially gainful sedentary employment.  In light of these findings, the Board concludes that the Veteran is not shown to be unable to obtain or maintain employment due solely to his service-connected right knee disabilities.

In short, while the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his ability to work, which is recognized by the 40 percent combined disability evaluation being assigned as a result of this decision, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude his participation in gainful employment.  The Board further notes that there are no findings that would warrant referral of the claim for extraschedular consideration.  Accordingly, as the evidence of record is not in equipoise, the "benefit-of-the-doubt" doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in October 2006, December 2006, June 2008, December 2008, January 2009, April 2011 and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

 
ORDER

Entitlement to a disability rating in excess of 20 percent for instability of the
right knee is denied.

Entitlement to a disability rating of 20 percent for cartilage, semilunar, dislocated, with frequent episodes of locking pain, and effusion into the joint, right knee, is granted.

Entitlement to service connection for a heart disorder, to include hypertension (claimed as heart murmur) is denied.

Entitlement to service connection for chronic fatigue and breathing problems to
include as secondary to heart disorder/hypertension (claimed as heart murmur) is denied.
Entitlement to automobile and adaptive equipment, or adaptive equipment only is denied.

Entitlement to SMC based on the need for A&A, or on account of being housebound is denied.

Entitlement to TDIU is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


